Citation Nr: 0805729	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-37 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUES

1.  Entitlement to service connection for right knee 
disorder.

2.  Entitlement to service connection for left ankle 
disorder.

3.  Entitlement to service connection for left knee disorder.

4.  Entitlement to service connection for left shoulder 
acromioclavicular injury.

5.  Entitlement to service connection for low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel
INTRODUCTION

The veteran had a period of active duty for training from 
July 1984 to November 1984, and active military service from 
September 1985 to August 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In October 2006 jurisdiction of the case was transferred from 
Muskogee, Oklahoma, to the Nashville, Tennessee RO.


FINDINGS OF FACT

1.  The record contains no evidence of a chronic left knee, 
left shoulder, or low back disorder during service; and no 
post-service medical or lay evidence of a current left knee, 
left shoulder, or low back disorder.

2.  The veteran was treated for a right knee strain and a 
left ankle sprain during service, but there is no evidence of 
any continuity of symptomatology after service.  

3.  The veteran fractured his left ankle and underwent 
surgery in January 1996; and was involved as a pedestrian in 
a motor vehicle accident in October 2002, which resulted in 
surgery to his right knee.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  A left shoulder disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).

3.  A low back disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

4.  A right knee disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

5.  A left ankle disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for a left knee, a left shoulder, 
and a low back disorder

The veteran seeks service connection for left knee, left 
shoulder, and low back disabilities, which he contends are 
demonstrated by in-service treatment records.

Service connection will be granted if it is shown that the 
veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303, 
3.304.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease in service.  See Pond v. West, 12 Vet. 
App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

Service medical records (SMRs) confirm treatment on one 
occasion in March 1988 for a sore left knee; treatment in 
July 1989 for low back pain; and treatment in October 1989 
for a left "acromioclavicular joint injury;" however, the 
record contains no evidence of any chronicity during service 
or continuity of symptomatology thereafter, and no evidence 
of a current left knee, left shoulder, or low back disorder.  
See 38 C.F.R. § 3.303.  In fact, while the veteran mentions 
his in-service treatment, he makes no claim of any current 
diagnosis or symptomatology as regards these claims.  

As noted earlier, in order to be considered for service 
connection, a claimant must first have a disability.  
Degmetich v. Brown, 104 F.3d 1328 (1997); see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (there can be no valid 
claim absent proof of a present disability).  Unfortunately, 
the record contains no evidence a current left knee, left 
shoulder, or low back disorder, and thus no evidence of a 
current disability.  In the absence of any evidence 
whatsoever of a current disorder, service connection for a 
left knee disability, a left shoulder, or a low back 
disability must be denied.  Id.

The Board notes the court's ruling in McClendon; however, 
since there is no competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability, a VA examination is not necessary to 
decide these claims.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 C.F.R. § 3.159(c)(4). 

The Board has considered the doctrine of reasonable doubt, 
but finds it to be inapplicable as the record contains no 
evidence of a current disorder.  38 C.F.R. §§ 3.102, 
3.159(a)(1).



II.  Service connection for a right knee and a left ankle 
disorder

The veteran also seeks service connection for a right knee 
disorder and a left ankle disorder.  SMRs confirm treatment 
on one occasion in April 1986 for ankle pain diagnosed as a 
left ankle sprain.  SMRs also confirm treatment from April 
1990 through June 1990 for right knee pain, diagnosed as 
right knee strain/strained tendons in knee.  In addition, 
there is post-service evidence of a right knee and left ankle 
disorder.  However, the evidence clearly shows that these 
disorders are attributable to post-service trauma.  

Private medical records dated January 29, 1996, inform that 
the veteran "injured his left ankle following the Super Bowl 
game, when he was jumping up and down."  Surgery for 
fracture/subluxation of the left ankle was done on January 
31, 1996.  The record contains absolutely no evidence, since 
service, of any left ankle problem prior to this event.  
Indeed, the Board finds information that the veteran was 
jumping up and down to be strong probative evidence against 
the veteran's claim.

In addition, private medical records dated October 4, 2002, 
inform that the veteran "was a pedestrian hit by a motor 
vehicle approximately five days ago."  Surgery done on 
October 4, 2002, included the following procedures:

1.	Open reduction internal fixation of right tibial plateau 
fracture under fluoroscopic c-arm
2.	Diagnostic arthroscopy of the right knee

Additional surgery done on December 5, 2002, consisted of 
"open reduction internal fixation with arthroscopic 
evaluation of the right knee."  Again, there is absolutely 
no evidence, since service, of a right knee problem prior to 
the October 2002 event.  

In short, while the record contains evidence of in-service 
treatment for right knee and left ankle complaints, there is 
no evidence of any continuity of symptomatology after 
service.  Medical records confirm that post-service treatment 
and surgeries were due to post-service trauma.  There is no 
indication that a current claimed disability may be related 
to service.  Service connection for a right knee disorder and 
left ankle disorder must therefore be denied.  38 C.F.R. § 
3.303.  

The Board again notes the court's ruling in McClendon; 
however, as stated before, the evidence clearly shows that 
the veteran's current right knee and left ankle disorders are 
due to post-service trauma.  A VA examination is thus not 
warranted.  38 C.F.R. §§3.304(c), 3.326(b).

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VA must also 
provide notice which informs that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.   See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be 
provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The evidence shows that VA has met the notice and duty to 
assist provisions.  Letters from the RO dated in October 2004 
and October 2006 satisfied the duty to notify provisions with 
respect to the veteran's claims for service connection.  The 
veteran was apprised of the information and evidence 
necessary to establish his claims for entitlement to service 
connection; of the evidence that VA would seek to provide; 
and of the information and evidence that he was expected to 
provide.  In addition, he was specifically requested to 
provide "any evidence in [his] possession that pertains to 
[his] claim."  See 38 C.F.R. § 3.159(b)(1).  The Board is 
thus satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio, 16 Vet. App. 183.  

Although notice of how VA determines disability ratings and 
effective dates was provided after the February 2005 rating 
decision, the Board finds this error to be harmless since 
service connection has been denied.  

Regarding the duty to assist, SMRs have been obtained and 
made a part of the record.  Private medical records have also 
been obtained and associated with the record.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  The Board is satisfied that VA has sufficiently 
discharged its duty in this matter.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a left knee disorder is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a low back disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left ankle disorder is denied.




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


